 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    STATE FARM MUTUAL
      AUTOMOBILE INS. CO.                          NO: 4:19-CV-5220-TOR
 8
                                 Plaintiff,        ORDER OF VOLUNTARY DISMISSAL
 9                                                 WITH PREJUDICE
      vs.
10
      UNITED STATES POSTAL
11    SERVICE, a Government entity,

12                              Defendant.

13

14          BEFORE THE COURT is Plaintiff’s Notice of Dismissal. ECF No. 5.

15   Because Defendant has neither filed an answer nor moved for summary judgment,

16   Plaintiff has an absolute right to voluntarily dismiss this case. Fed. R. Civ. P.

17   41(a)(1)(A)(i). Here, Plaintiff moves to dismiss this matter with prejudice and

18   without fees and costs to either party. ECF No. 5.

19   //

20   //



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         This action is DISMISSED with prejudice and without fees or costs to

 3   either party.

 4         The District Court Executive is directed to enter this Order and Judgment of

 5   Dismissal, furnish copies to counsel, and CLOSE the file.

 6         DATED December 6, 2019.

 7

 8                                  THOMAS O. RICE
                             Chief United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
